Citation Nr: 0943812	
Decision Date: 11/17/09    Archive Date: 11/25/09	

DOCKET NO.  06-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for backache and 
rheumatism. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The Veteran had active military duty from December 1941 to 
April 1942, and later for 15 days from January to February 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from multiple adverse rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In July 2008, the case was remanded to afford 
the Veteran a hearing before a Veterans Law Judge.  In 
September 2008, the Veteran appeared and testified before the 
undersigned Acting Veterans Law Judge at a video conference 
hearing.  Thereafter, in May 2009, the case was remanded 
again so that the Veteran could be provided VCAA notice that 
complied with Kent v. Nicholson, 20 Vet. App. 1 (2006), with 
adequate specificity regarding claims to reopen based upon 
new and material evidence.  Such notice was provided the 
Veteran on remand.  The case is now ready for appellate 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal have been requested or 
obtained.

2.  No back injury or arthritis or rheumatism was identified 
at any time during or for years after service separation, the 
Veteran has not argued that he sustained any acute or 
particularized injury of the low back during service, VA 
general and neurological examinations conducted some 17 years 
after service separation failed to reveal any disability of 
the low back or abnormal neurological findings, diagnostic 
studies in and after 2000 reveal multiple joint arthritis 
with abnormalities of the thoracic and lumbar spine but no 
competent medical evidence or opinion in relates these 
findings made decades after service separation to any 
incident, injury or disease of active military service.

3.  Service connection for hypertension was denied by the RO 
in rating decisions issued in 2000 and 2002, the Veteran was 
notified of these decisions and his appellate rights and he 
did not appeal and these decisions became final.

4.  The evidence submitted since the time of those prior 
final denials is essentially cumulative to and redundant of 
evidence and argument which was previously considered by the 
RO; the prior final denials were essentially based on an 
absence of competent medical evidence or opinion which showed 
or suggested that hypertension had onset during or within one 
year after service separation and no evidence submitted or 
received to reopen relates to that unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  A low back disorder and/or back pain with rheumatism was 
not incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Evidence received in support of the Veteran's application 
to reopen a claim for service connection for hypertension is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an administrative matter, the Board notes that there were 
prior final denials of the Veteran's claim for service 
connection for a low back disorder and/or back pain and 
rheumatism in 1963 and again in 2000.  On each occasion the 
Veteran was notified of the denial and his appellate rights 
and he did not appeal and those decisions became final.  
During the pendency of the current appeal, the Veteran 
submitted evidence which included statements of a private 
physician that related current low back pain and arthritis to 
incidents of military service, and the RO found that this did 
constitute new and material evidence and reopened the claim.  
The Board concurs in this assessment by the RO noting that 
for new and material purposes analysis, statements submitted 
to reopen must have their credibility and competence 
presumed.  The Board is required to readdress RO 
determinations on newness and materiality of evidence to 
reopen and the Board has done so with respect to this 
particular claim.  See Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).

Duties to notify and assist  

The Veterans Claim Assistance Act (VCAA) and regulations 
implementing this liberalizing legislation are applicable to 
the Veteran's claims.  VCAA requires VA to notify claimants 
of the evidence necessary to substantiate their claims, and 
to make reasonable efforts to assist Veterans in obtaining 
such evidence.  

The Veteran was provided multiple VCAA notices during the 
lengthy pendency of this appeal which have informed him of 
the evidence necessary to substantiate his claims, the 
evidence he is responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  During the lengthy pendency of 
this appeal, the Veteran has consistently argued that the 
disabilities are issue were directly incurred during service 
and his multiple written statements and submission of 
evidence and testimony before the undersigned clearly 
demonstrated an actual knowledge of the evidence necessary to 
substantiate a claim that he incurred any particular 
disability during military service.  Additionally, the 
Veteran was most recently provided VCAA notice on remand 
which complies with Kent v. Nicholson, 20 Vet. App. 1 (2006) 
in that it described with particularity the reasons that 
earlier claims for service connection had been denied and the 
essential evidence necessary to substantiate those claims, 
including objective medical or other evidence which actually 
showed onset of the claimed disabilities during or to a 
compensable degree within one year after service separation.  
The notice requirements are satisfied.

Limited service medical records and all known service 
personnel records were already on file, as were two VA 
examinations conducted in 1963.  The Veteran has submitted 
numerous private medical records and private medical 
statements, affidavits, statements of friends, and statements 
of argument during the pendency of this appeal.  Multiple 
requests for objective medical evidence reflecting treatment 
for the claimed disabilities during or soon after military 
service have been provided to the Veteran, and he has replied 
in writing and testimony that the doctors he saw decades ago 
in the 1940's are all deceased, and all of their records have 
been lost or destroyed by flood or termites or fire.  All 
known available evidence has been collected for review and 
VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board considered referring these claims for VA 
examination with a request for opinions consistent with VCAA 
at 38 U.S.C.A. § 5103A(d).  However, in the complete absence 
of any objective evidence of the Veteran's claimed low back 
and hypertension disabilities at any time during or for 
decades after service separation, there is no duty to refer 
these claims for such examination with opinions.  
Additionally, nothing in VCAA shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).

Analysis

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis and hypertension, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

The Veteran filed his initial claim for service connection 
for a head wound scar, backache and rheumatism in May 1963, 
at age 42, some 17 years after he was separated from service.  
As is usual for Philippine service, the service treatment 
records were fairly limited without examinations for 
enlistment or separation, but these records clearly did 
reveal a shell fragment wound scar of the right foot.  The 
Veteran was provided a VA examination in 1963 for complaints 
with respect to claimed injuries of the right foot, head, and 
low back.  The scar from shrapnel wound to the right foot was 
identified and noted to be nondepressed, not adherent, and 
nonpainful with no X-ray evidence of right foot abnormality 
and no identifiable functional limitation or pain.  No shell 
fragment wound of the head or head injury residual could be 
found on examination.  Additionally, examination revealed no 
identifiable injury, pathology or abnormality of the back, 
including no rheumatism.  The Veteran was also provided a VA 
neurological examination at this time which disclosed a 
thoroughly developed and nourished male who did not appear to 
be in any acute distress.  Gait was not remarkable, testing 
was entirely normal, muscle strength and tone were normal 
without atrophy or tenderness.  Deep tendon reflexes were 
normal.  Sensory examination was not remarkable.  
Coordination and equilibrium were good and the diagnosis was 
no demonstrable neurological deficit.

In September 1963, the RO granted service connection for the 
right foot scar with a noncompensable evaluation, but denied 
service connection for the residuals of a head wound and for 
backaches and rheumatism because there was simply no evidence 
of these claimed disabilities at any time during service and 
on two current VA examinations 17 years after service.  
Notably, the Veteran did not file a claim for service 
connection for hypertension in 1963, he made no complaints of 
hypertension or the necessity to take medication for 
hypertension during either of two VA examinations (which did 
not identify or diagnose hypertension).

The Veteran's initial claim for service connection for 
hypertension was filed in 1999, when the Veteran was 78 years 
of age, some 53 years after he was separated from service.  
He argued then, as he has consistently argued, that he first 
manifested hypertension during military service or shortly 
thereafter when he was admitted to a civilian hospital in May 
1942, which would have been in the month following separation 
from his initial four-month period of active duty.  In a May 
2000 affidavit, the Veteran wrote that he was admitted at 
this time for both malaria and hypertension.  He also wrote 
that all records of his treatment with a private doctor and 
this regional clinic were destroyed "either by flood or by 
termites."  He also submitted an affidavit by an individual 
who wrote that she knew the Veteran and recalled that he was 
admitted to a local clinic in May 1942, although she did not 
indicate what this admission involved or any other details 
regarding his purported treatment.  In April 2000, the 
Veteran's claim for service connection for hypertension was 
denied in the absence of any objective medical evidence which 
showed or suggested that the Veteran had hypertension during 
service or to a compensable degree in the year following 
service separation.  This same rating decision found that the 
Veteran had failed to submit new and material evidence to 
reopen a claim for service connection for back pain and/or 
rheumatism.  This decision was confirmed in September 2002.  
The Veteran has also consistently argued that his low back 
disability or rheumatism manifested during service as a 
result of the general rigors of military service.  That is, 
he has at no time argued any discrete or identifiable injury 
or disease of the low back, but rather has simply argued that 
low back disability simply manifested over time due to the 
"rigors" of military service.  

The Veteran filed applications to reopen both claims for 
service connection for hypertension and a low back disorder 
and/or rheumatism in January 2006 at age 85.  In written 
statements and testimony before the undersigned, the Veteran 
continues to argue that a low back disorder and hypertension 
were manifested during or immediately after service.  In 
attempting to reopen these claims, he submitted numerous 
documents, some of which were already on file at the time of 
the prior final denials.  He also submitted multiple copies 
of an affidavit for Philippine service which purports to 
document all of the Veteran's periods of military service in 
the Philippines, various duties and units of assignment.  
Notably, this affidavit only documents that which is 
confirmed in the service treatment records, that he sustained 
a right foot injury in February 1942.  No other shell 
fragment wound, or injury, or disability is identified in 
this affidavit which was completed by the Veteran on the last 
day of January 1946.    

Also submitted to reopen these claims were affidavits from 
multiple individuals who simply stated that they knew the 
Veteran, that he was currently suffering from illness, 
arthritis and hypertension, but which included no evidence or 
information relating these disabilities to incidents of 
military service decades earlier.  Also submitted were 
affidavits arguing that the Veteran had not been paid several 
months military pay owed him from decades earlier.  And, the 
majority of medical evidence submitted simply reflected 
current treatment and current diagnoses for the Veteran, now 
in his eighties.  These records now note that the Veteran has 
generalized arthritis of the knees, ankles, hips and back, 
hypertension, type II diabetes mellitus, rheumatoid 
arthritis, prostate enlargement, and kidney calculus.  It is 
also noted that current X-ray studies after 2000 showed 
generalized arthritis of the lumbar spine, leftward curvature 
of the lumbosacral spine, lumbar spondylosis, and a 
compression fracture at L5.  None of these treatment records, 
from various private physicians, provide any indication that 
these physicians have been seeing or treating the Veteran for 
any length of time earlier than perhaps the late 1990's.  
Most of these treatment records fail to provide any evidence 
or opinion linking any currently identified disabilities, 
including hypertension or low back disability to any 
incident, injury or disease of military service.

However, a Dr. S. did submit multiple statements supportive 
of the Veteran's claim with respect to arthritis and his low 
back.  In October 2006, Dr. S. wrote that the Veteran had 
severe arthritis of the lumbosacral spine, both knees, hips 
and ankles.  He wrote that "the condition is related to the 
rigorous activities during the World War II as USAFFE 
soldier."  In April 2006, this doctor wrote that the Veteran 
had osteoarthritis involving multiple joints of the body and 
that "this condition was aggravated by his being a soldier 
long time ago aside from his age."  In May 2006, Dr. S. wrote 
that he had seen the Veteran for several years for low back 
pain, painful knees, stiffness of the fingers and body 
weakness and that although "this is a degenerative process 
this was aggravated and exacerbated by the rigors of World 
War II he participated, I would like to appeal to your good 
office, Department of Veterans Affairs to give all the favors 
to [the Veteran] who is 85 years old at the twilight stage of 
his life."  

These statements of Dr. S. are those that were considered new 
and material sufficient to reopen the claim for service 
connection for a low back disorder or rheumatism.  Obviously, 
the statements of Dr. S. do provide some support for the 
Veteran's claim, and it has been reopened for consideration 
on the merits.  However, no evidence submitted or received 
during the pendency of this appeal has related current 
findings of hypertension, first objectively noted in medical 
records in or around 2000, to any incident, injury or disease 
of active military service, so that claim has not been 
reopened.

With respect to a merits determination on the claim for 
service connection for a low back disorder or rheumatism, the 
Board finds that a preponderance of the evidence of record is 
against the Veteran's claim.  Again, the Veteran has never 
claimed any discrete or identifiable injury, trauma or wound 
to the low back at any time from 1963 until present.  During 
all previous claims and attempts to reopen, it has been his 
consistent allegation that he has a low back disability 
and/or rheumatism as a result of the general "rigors" of 
military service.  The Board notes that the Veteran's 
recognized service for VA purposes only constitutes some four 
months' service from December 1941 to April 1942, and a 
subsequent 15 days of service in January and February 1946.  
There is no competent objective medical or other evidence of 
a low back injury or trauma, arthritis or generalized 
rheumatism or rheumatoid arthritis at any time during or 
within one year after the Veteran was separated from service.  

In completing his own affidavit of military service in 1946, 
the Veteran only referred to an injury of his right foot in 
response to a question that he identify all wounds and 
illnesses incurred during military service.  He notably did 
not at this time, some four years after his alleged 
hospitalization in May 1942, give any indication that he had 
a low back injury or generalized rheumatism or rheumatoid 
arthritis or hypertension.  He in fact did not claim a low 
back disability or rheumatism until age 42 some 17 years 
after service in 1963.  At that time, he was provided two VA 
examinations which did identify the right foot scar from 
service, but which failed to identify any low back injury or 
arthritis or neurological impairment.  Notably, the Veteran 
did not report at this time that he had hypertension, 
examination showed the heart to be normal, blood pressure was 
110/70 and it was specifically noted that he was not taking 
any medication with respect to his heart or hypertension.  
Having been denied service connection for a low back disorder 
or rheumatism in 1963, the Veteran did not initiate another 
such claim for many years until 1999.  Medical records from 
this time forward clearly reveal that the Veteran, now in his 
eighties, has generalized arthritis of multiple joints of his 
body and may have rheumatoid arthritis, but no objective 
evidence shows or reveals that any of these findings are in 
any way attributable to his brief period of military service 
decades earlier.

The only medical nexus evidence of record consists of the 
multiple written conclusory statements submitted by Dr. S.  
There is no indication that Dr. S. ever provided medical 
treatment to the Veteran at any time during or for many 
decades after service separation.  The statements submitted 
by Dr. S. are entirely without any reported foundation or 
clinical basis.  Each conclusory statement simply reports 
that the Veteran has arthritis of multiple joints and that 
this "condition" is related to the "rigorous activities" of 
the Veteran's military service, which is essentially the same 
argument presented by the Veteran, in nearly the same words.  
There is certainly no indication that Dr. S. was able to 
review any clinical history for the Veteran.  The Board is 
not bound to accept medical statements which do no more than 
simply restate assertions or conclusions provided by the 
Veteran himself.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Reona v. Brown, 5 Vet. App. 485, 461 (1993); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993).  Similarly, another of 
Dr. S's statements is that the Veteran had a degenerative 
process which was "aggravated and exacerbated" by the rigors 
of military service, but this would suggest that such 
disability preexisted service, and then was aggravated during 
service, a proposition that is not supported by any evidence 
on file, or even argued by the Veteran.  Moreover, Dr. S's 
further statement that he "would like to appeal to your good 
office, Department of Veterans Affairs to give all the favors 
to [the Veteran] who is 85 years old," simply is an 
indication that these statements are purely a matter of 
advocacy rather than of medical causation.  Accordingly, the 
statements of Dr. S are entitled to no probative value 
whatsoever.  

The Board finds it noteworthy that the most recent X-rays of 
the low back in 2005 identify a compression fracture at L5, 
as well as other multiple abnormalities.  Again, the Veteran 
has not argued that he sustained any particularized low back 
injury or trauma during service, only that low back 
disability is attributable to the rigors of service.  Yet, it 
would be reasonable to conclude that if the Veteran had 
sustained a compression fracture at L5 during service, he 
would have been consistently reporting such discrete injury 
over the decades that he has been pursuing these claims.  

The Board does not find the Veteran's own assertions 
regarding a low back disorder or rheumatism to be 
particularly credible.  As noted above, there are multiple 
inconsistencies in the record over the more than 40 years 
that the Veteran has been pursuing this claim.  It is 
certainly noteworthy that in two VA examinations conducted in 
1963, some 17 years after service, there were distinct 
complaints of a low back disability, but no findings or 
diagnosis of any disability in existence at that time period.  
Now, in his eighties, and decades after service separation, 
the Veteran is shown to have generalized arthritis of 
multiple major joints in his body, including the low back 
with a compression fracture at L5, and a diagnosis of 
rheumatoid arthritis, but there is a complete absence of any 
objective medial or other evidence which shows or suggests 
that any of these findings are attributable to his two 
relatively short periods of military service recognized for 
VA compensation purposes.

The Board also finds that the Veteran has failed to submit 
new and material evidence sufficient to reopen a claim for 
service connection for hypertension.  There is simply no 
evidence of a valid diagnosis of hypertension during service 
or for decades after service separation.  The Veteran 
completed an affidavit in early 1946, some 3 1/2 years after 
he claims to have been treated for hypertension in the month 
following his initial period of recognized military service, 
yet he only documented a right foot injury in the affidavit 
for Philippine service.  Hypertension is not identified or 
complained of at the time of two VA examinations some 17 
years later in 1963, at which time the examination notes the 
Veteran's heart to be normal with a normal blood pressure and 
with no noted medication for the heart.  Hypertension is 
first shown by objective medical evidence decades after 
service separation and no competent clinical opinion or 
evidence shows or suggests that it is causally attributable 
to any incident, injury or disease or military service 
decades earlier.  Since prior final denials, the only 
evidence submitted has been cumulative argument and 
additional current diagnoses.  The application to reopen the 
previously-denied claim must therefore be denied.


ORDER

Service connection for a low back disorder and rheumatism is 
denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for hypertension, that claim 
is not reopened and the appeal is denied.



	                        
____________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


